Rule 23 order filed                   2018 IL App (5th) 150301 

October 18, 2018;

Motion to publish granted                  NO. 5-15-0301 

November 16, 2018.

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                                FIFTH DISTRICT
______________________________________________________________________________

In re CHRISTOPHER C., Alleged to Be a             ) Appeal from the
Person Subject to the Involuntary Administration  ) Circuit Court of
of Psychotropic Medication                        ) Randolph County.
                                                  )
(The People of the State of Illinois, Petitioner­ ) No. 15-MH-74
Appellee, v. Christopher C., Respondent­          )
Appellant).                                       ) Honorable Richard A. Brown,
                                                  ) Judge, presiding.
______________________________________________________________________________

       PRESIDING JUSTICE BARBERIS delivered the judgment of the court, with opinion.
       Justice Moore concurred in the judgment and opinion.
       Justice Cates dissented, with opinion.

                                            OPINION

¶1     The respondent, Christopher C., appeals from the order of the circuit court of Randolph

County authorizing the involuntary administration of psychotropic medication and testing,

pursuant to section 2-107.1(a-5) of the Mental Health and Developmental Disabilities Code

(Code) (405 ILCS 5/2-107.1(a-5) (West 2014)). The respondent argues that the court’s order

failed to comply with the Code (id. § 2-107.1(a-5)(4)(G), (a-5)(6)) because (1) the State failed to

prove by clear and convincing evidence that the testing and procedures requested in the petition

were essential for the safe and effective administration of the medication and (2) the court’s

designation of specific persons authorized to administer treatment was not supported by the

evidence. In addition, the respondent argues that he was denied effective assistance of counsel.

For the reasons that follow, we reverse.

                                                1

¶2                                        I. Background

¶3     The respondent was admitted to the Chester Mental Health Center (CMHC) on May 21,

2015, after he was found unfit to stand trial on a charge for aggravated assault. On July 23, 2015,

the respondent’s treating psychiatrist at CMHC, Dr. Nageswararao Vallabhaneni, filed a petition

seeking an order authorizing the involuntary administration of psychotropic medications and

testing, alleging the tests were necessary for the safe and effective administration of the

medications. The petition detailed the primary and alternative medications, tests, and procedures

in three separate tables that Dr. Vallabhaneni recommended for the respondent. The first table

listed two primary medications, specifically, olanzapine and lorazepam. The second table listed

two alternative medications, specifically, risperidone and clonazepam. The third table indicated

that periodic blood draws and tests would be necessary to monitor the respondent’s medication,

electrolyte, and enzyme levels.

¶4     On July 29, 2015, the circuit court held a hearing on the petition. Dr. Vallabhaneni

testified to the following. Dr. Vallabhaneni evaluated and then diagnosed the respondent with

psychotic disorder, not otherwise specified. Because the respondent had a long history of

recurrent symptoms (i.e., threatening and disruptive behavior), Dr. Vallabhaneni opined that the

respondent’s mental illness had resulted in a deterioration of his ability to function.

¶5     Dr. Vallabhaneni described specific occasions where the respondent had displayed

threatening and disruptive behavior. While in jail for the most recent aggravated battery charge,

the respondent refused medication and was placed in isolation after he threatened to physically

harm inmates and staff members. After the respondent was ordered to undergo a fitness

evaluation, he was found unfit to stand trial and remanded to CMHC for treatment. While at

CMHC, the respondent had to be physically restrained in an isolated, quiet room on several


                                                  2

occasions, and during one incident, he was forced to take emergency medication to control his

disruptive behavior. While the respondent denied suffering from a mental illness, he had

voluntarily taken the maximum recommended dose of Seroquel because he believed the

medication treated anxiety. Despite taking the maximum dose of Seroquel, the respondent

continued to display psychotic and paranoid behaviors. Although Dr. Vallabhaneni advised the

respondent that Seroquel had been ineffective and recommended the administration of different

medications, the respondent refused to consent to the administration of different medications.

¶6     Dr. Vallabhaneni testified that the respondent lacked the capacity to make a reasoned

decision about his treatment and condition. Dr. Vallabhaneni explained that his opinions and

conclusions were based on the respondent’s denial of his mental illness, limited insight, and

refusal to take medication and participate in a treatment intervention. Dr. Vallabhaneni stated

that the respondent was provided with written documents that listed the alternatives to

medication and provided detailed information about the benefits and potential side effects of

each medication. When asked if, in his medical opinion, the benefits of the listed treatments and

medications far outweighed any harm that could arise from the medications, Dr. Vallabhaneni

responded, “Yes, they do.” After Dr. Vallabhaneni discussed the purpose and potential side

effects of each medication, the State asked Dr. Vallabhaneni whether he sought the “ability to

test so [the psychotropic medications] may be safely administered. Since [the respondent is] not

on the medications yet, you are going to establish a blood level?” Dr. Vallabhaneni responded,

“Yes.” The State then inquired whether Dr. Vallabhaneni had established a blood level, since the

respondent had been taking Seroquel, and Dr. Vallabhaneni replied, “That is correct.”

¶7     The State admitted the petition into evidence without objection. The written information

that was provided to the respondent was also attached to the petition. The written information


                                                3

indicated that blood tests “may be needed to check for unwanted effects” from olanzapine and

that “lab tests” would be conducted at regular visits to check the effects of each medication.

¶8     The respondent testified to the following details. He was on permanent physical disability

because he had suffered a leg injury in April 2014. The respondent’s leg injury had been treated

by a medical doctor, as well as several surgeons. The respondent explained that his medical

doctors and surgeons had advised him against taking the medications.

¶9     After considering the testimony and exhibits introduced at the hearing, the circuit court

entered an order for the administration of authorized involuntary treatment, finding the

respondent had a serious mental illness, had exhibited deterioration in his ability to function, and

had exhibited threatening behavior. The court’s order listed olanzapine and lorazepam as the

respondent’s primary medications and risperidone and clonazepam as the respondent’s

alternative medications. Additionally, the court authorized periodic blood draws and tests to

monitor medication, electrolyte, and enzyme levels, finding the tests and procedures essential for

the safe and effective administration of treatment. The order specified that the treatment would

be administered by “N. Vallabhaneni, M.D., Psychiatrist at Chester Mental Health Center.” The

order also stated that the respondent’s alternative psychiatrists would be “the psychiatric staff at

Chester Mental Health Center including: T. Casey; R. Gupta; P. Tiongson; M. Reddy; M.

Galioto; and R. Maitra.” This appeal followed.

¶ 10                                        II. Analysis

¶ 11   On appeal, the respondent raises three issues in support of his contention that the circuit

court’s order authorizing the administration of involuntary treatment and testing should be

reversed. First, the respondent argues that the State failed to prove by clear and convincing

evidence that the tests and other procedures ordered by the court were essential for the safe and


                                                 4

effective administration of treatment. Second, the respondent argues that the court’s order

designating specific persons to administer the medication was unsupported by the evidence.

Third, the respondent argues he was denied effective assistance of counsel.

¶ 12   Before addressing the merits of the respondent’s arguments, we must first address the

issue of mootness. “An appeal is considered moot where it presents no actual controversy or

where the issues involved in the trial court no longer exist because intervening events have

rendered it impossible for the reviewing court to grant effectual relief to the complaining party.”

In re J.T., 221 Ill. 2d 338, 349-50 (2006). The present appeal is technically moot because the 90­

day period for the administration of the psychotropic medications authorized by the circuit

court’s order, which was entered on July 29, 2015, has expired. See In re Donald L., 2014 IL

App (2d) 130044, ¶ 17.

¶ 13   Reviewing courts generally do not decide moot questions, render advisory opinions, or

consider issues where the result will not be affected regardless of how those issues are decided.

In re Barbara H., 183 Ill. 2d 482, 491 (1998). A reviewing court will review a technically moot

question, however, when the question falls within one of the three recognized exceptions to the

mootness doctrine: (1) the public-interest exception, (2) the capable-of-repetition exception, and

(3) the collateral-consequences exception. Donald L., 2014 IL App (2d) 130044, ¶ 19. Although

no “general exception” to the mootness doctrine exists for mental health cases, most appeals will

usually fall within one of the three established exceptions. In re Alfred H.H., 233 Ill. 2d 345, 355

(2009). The determination whether a case falls within a particular exception must be made on a

case-by-case basis. Id.

¶ 14   While the respondent contends that all three of the exceptions to the mootness doctrine

apply, we need not address his arguments regarding the public-interest and collateral­


                                                 5

consequences exceptions because we agree that the capable-of-repetition exception applies. That

exception applies when the respondent shows that (1) the challenged action is of such short

duration that it cannot be fully litigated prior to its cessation and (2) there is a reasonable

expectation that the same complaining party would be subjected to the same action again. Id. at

358. Although the challenged action need not be identical under the second prong of the

exception, the action “must have a substantial enough relation that the resolution of the issue in

the present case would be likely to affect a future case involving [the] respondent.” Id. at 359.

We conclude that the capable-of-repetition exception applies, here, due to the short duration of

involuntary treatment orders and the respondent’s ongoing mental health issues and

unwillingness to take medication. See In re Joseph M., 405 Ill. App. 3d 1167, 1175 (2010). In so

concluding, we note that the respondent raises sufficiency-of-the-evidence claims that may have

no bearing on future proceedings. We will, however, reach the merits of the respondent’s appeal

because his claims also involve issues of statutory compliance that could affect the outcome of a

future case.

¶ 15   Turning to the merits, the respondent first argues that the circuit court’s order violated

both his due process rights and the requirements set forth in the Code because its finding that he

was subject to involuntary administration of psychotropic medication was against the manifest

weight of the evidence. Specifically, he asserts that the State failed to prove, by clear and

convincing evidence, that the tests and other procedures that the court ordered were essential for

the safe and effective administration of the medication.

¶ 16   Because the involuntary administration of psychotropic medications to individuals

alleged to suffer from mental illness implicates constitutionally protected liberty interests (In re

C.E., 161 Ill. 2d 200, 213 (1994); In re Bobby F., 2012 IL App (5th) 110214, ¶ 14), the Code sets


                                                 6

forth certain procedural safeguards to protect these substantial liberty interests. In re John R.,

339 Ill. App. 3d 778, 785 (2003). Strict compliance with the procedural safeguards is required

due to the liberty interests involved. Id. at 783-84. When a mental health patient exercises his or

her right to refuse medication or lacks the capacity to make a reasoned decision about the

treatment, the treatment may be administered only pursuant to section 2-107 or 2-107.1 of the

Code. 405 ILCS 5/2-102(a-5) (West 2014). Pursuant to section 2-107.1(a-5), a person may

petition the circuit court for an order authorizing the involuntary administration of psychotropic

medication to a mental health patient. A petitioner seeking authorization for testing and other

procedures must prove, by clear and convincing evidence, “that such testing and procedures are

essential for the safe and effective administration of the treatment.” Id. § 2-107.1(a-5)(4)(G).

¶ 17   While this standard may be satisfied through the presentation of expert testimony, expert

opinions alone are insufficient and must be supported with specific facts establishing the bases

for those opinions. In re David S., 386 Ill. App. 3d 878, 883 (2008). The State is required to

present “specific testimony about the requested testing and procedures.” In re Steven T., 2014 IL

App (5th) 130328, ¶ 16 (citing David S., 386 Ill. App. 3d at 883). The testifying psychiatrist’s

affirmation that the testing was requested to ensure the safe and effective administration of the

medication does not satisfy the Code’s requirement of clear and convincing evidence. In re Larry

B., 394 Ill. App. 3d 470, 478 (2009).

¶ 18   Whether there was substantial compliance with a statutory provision is a question of law,

which we review de novo. In re Tiffany W., 2012 IL App (1st) 102492-B, ¶ 10. A reviewing

court will not reverse an order authorizing the involuntary administration of psychotropic

medication unless the circuit court’s order is contrary to the manifest weight of the evidence.

John R., 339 Ill. App. 3d at 781. A ruling is against the manifest weight of the evidence only


                                                 7

when an opposite conclusion is clearly apparent or when the findings appear to be unreasonable,

arbitrary, or not based on the evidence. In re Louis S., 361 Ill. App. 3d 774, 779 (2005).

¶ 19   Here, the State’s presentation of Dr. Vallabhaneni’s testimony at the hearing was

insufficient to meet the clear and convincing standard set forth in the Code. Dr. Vallabhaneni did

not testify that blood tests were essential for the respondent’s treatment. Although Dr.

Vallabhaneni discussed the potential negative side effects associated with each medication, he

failed to relate the potential side effects to the testing requested in the petition. In addition, Dr.

Vallabhaneni offered no specific testimony regarding the procedure, or frequency, of the

requested blood draws and tests. Instead, he merely provided an affirmative response when asked

whether he sought the “ability to test so [the psychotropic medications] may be safely

administered. Since [the respondent is] not on the medications yet, you are going to establish a

blood level?” As such, Dr. Vallabhaneni’s affirmation did not constitute clear and convincing

evidence that the testing and procedures were essential for the safe and effective administration

of the respondent’s treatment.

¶ 20   While conceding that Dr. Vallabhaneni’s testimony alone was insufficient, the State

points out that the petition and group exhibit were also admitted into evidence at the hearing. The

petition specifically sought authorization for periodic blood draws and tests to monitor the

medication, electrolyte, and enzyme levels. While the petition stated that the requested tests and

procedures were essential for the safe and effective administration of the respondent’s treatment,

the State failed to present any evidence in support of this conclusion. In fact, the State’s group

exhibit, which included the written information that was provided to the respondent detailing

each medication listed in the petition, indicated only that blood tests “may be needed to check for

unwanted effects” of olanzapine. (Emphasis added.) The written information pertaining to the


                                                  8

other medications indicated only that “lab tests” would be conducted at regular visits to check

the effects of each of the medications. Without more than a mere conclusion that the requested

testing and procedures were essential, the State failed to provide the clear and convincing

evidence required by the Code to administer the requested tests without the respondent’s consent.

See Steven T., 2014 IL App (5th) 130328, ¶ 17. Thus, the circuit court’s finding that the periodic

blood draws and tests were essential for the safe and effective administration of treatment was

against the manifest weight of the evidence. Although reversal of the court’s order is warranted

on this basis alone, we will address the merits of the respondent’s second argument because it is

likely that our resolution of the issue may affect a future case involving the respondent.

¶ 21   In his second argument, the respondent contends that the circuit court’s order failed to

comply with the Code because its designation of specific persons authorized to administer

treatment was not supported by the evidence presented by the State at the hearing. Section 2­

107.1(a-5)(6) of the Code sets forth certain requirements pertaining to court orders authorizing

the involuntary administration of psychotropic medications. 405 ILCS 5/2-107.1(a-5)(6) (West

2014). Specifically, section 2-107.1(a-5)(6) states that the order “shall designate the persons

authorized to administer the treatment under the standards and procedures” set forth in

subsection (a-5). Id. A court’s failure to name specific individuals who are authorized to

administer the medication in the order warrants reversal. In re Cynthia S., 326 Ill. App. 3d 65, 69

(2001). Whether there was substantial compliance with a statutory provision is a question of law,

which we review de novo. Steven T., 2014 IL App (5th) 130328, ¶ 13 (citing Tiffany W., 2012 IL

App (1st) 102492-B, ¶ 10). When reviewing the sufficiency-of-the-evidence claim, we will

reverse the court’s order only if it is against the manifest weight of the evidence. In re Cathy M.,

326 Ill. App. 3d 335, 341 (2001).


                                                 9

¶ 22   Here, it is undisputed that the circuit court’s order named specific persons authorized to

administer psychotropic medications to the respondent. In particular, the order stated that the

treatment would be administered by “N. Vallabhaneni, M.D., Psychiatrist at Chester Mental

Health Center.” The court’s order also provided that the respondent’s alternative psychiatrists

would be the “psychiatric staff at Chester Mental Health Center,” including the following: T.

Casey, M.D.; R. Gupta, M.D.; P. Tiongson, M.D.; M. Reddy, M.D.; M. Galioto; and R. Maitra,

M.D. The parties’ dispute, instead, centers on what evidence the State is required to present at

the hearing to support the court’s order authorizing these persons to administer the respondent’s

treatment.

¶ 23   While this court is aware of no case precedent specifically addressing this issue, we note

that our colleagues in the Fourth District addressed a similar issue in In re A.W., 381 Ill. App. 3d
950 (2008). In considering the requirement that the circuit court’s order “specify the medications

and the anticipated range of dosages that have been authorized” (405 ILCS 5/2-107.1(a-5)(6)),

the Fourth District acknowledged that the Code does not explicitly require the State to establish

by clear and convincing evidence the proposed medications and the anticipated range of dosages.

A.W., 381 Ill. App. 3d at 958. The Fourth District noted, however, that the type of medication is a

necessary component of section 2-107.1(a-5)(4)(D) and that courts have usually required some

evidence of the medications sought to be administered. Id. at 958-59. Thus, the Fourth District

held that the circuit court’s order must be supported by evidence presented by the State “as to the

anticipated range of dosages of the proposed psychotropic medication.” Id. at 959. In so holding,

the Fourth District rejected the State’s argument that the list of anticipated dosages contained in

the petition was sufficient where the circuit court did not take judicial notice of the anticipated

dosages listed in the petition, the petition was not admitted into evidence for the purpose of


                                                10 

establishing the anticipated dosages, and there was no testimony that the proposed psychotropic

medications were requested in the dosages listed in the petition. Id.

¶ 24   Similarly, here, although the Code does not explicitly require the State to present clear

and convincing evidence as to the individuals authorized to administer the treatment, we

conclude that the State is required to present evidence as to each person who will administer the

involuntary treatment. In so concluding, we note that the Code requires that recipients of mental

health services “be provided with adequate and humane care and services in the least restrictive

environment, pursuant to an individual services plan” (405 ILCS 5/2-102(a) (West 2014)), and

provides that “[a] qualified professional shall be responsible for overseeing the implementation

of such plan” (id. § 2-102(a-5)). In addition, section 2-107.1(f) requires “annual trainings for

physicians and registered nurses working in State-operated mental health facilities on the

appropriate use of psychotropic medication” and the standards for using such medications. Id.

§ 2-107.1(f). Thus, in our view, the circuit court’s order must be supported by evidence

presented by the State to “ensure that only a limited number of designated—and presumably

well-trained—individuals will be able to administer these powerful drugs, pursuant to a court

order, to an unwilling recipient.” In re Miller, 301 Ill. App. 3d 1060, 1072 (1998).

¶ 25   Based on our review of the evidence, we conclude that the circuit court’s order,

authorizing Dr. Vallabhaneni to administer treatment to the respondent, was supported by Dr.

Vallabhaneni’s testimony. In particular, Dr. Vallabhaneni testified that he was the respondent’s

treating physician and that he sought to administer the medications and dosages listed in the

petition. The State, however, failed to present sufficient evidence to support the court’s order

authorizing the alternative psychiatrists to administer treatment. As in A.W., the State, here,

argues that the court’s order was supported by the petition, which provided a detailed list of the


                                                11 

respondent’s alternative psychiatrists. While the alternative psychiatrists were individually


named in the petition, the court neither took judicial notice of the individuals named in the


petition nor admitted the petition into evidence for the purpose of establishing that those


individuals would be authorized to administer the respondent’s treatment. In addition, Dr.


Vallabhaneni offered no testimony regarding the alternative psychiatrists listed in the petition.


Accordingly, the court should not have authorized those persons to administer the respondent’s 


treatment without supporting evidence.


¶ 26   The respondent also argues he was denied effective assistance of counsel. Because of our


resolution of the preceding issues and our determination that the order granting the petition must


be reversed, we need not consider the respondent’s allegations regarding his counsel’s 


representation. See Larry B., 394 Ill. App. 3d at 479. 


¶ 27                                      III. Conclusion 


¶ 28   For the foregoing reasons, the order of the circuit court of Randolph County authorizing 


the involuntary administration of psychotropic medications and testing is hereby reversed. 





¶ 29   Reversed.





¶ 30   JUSTICE CATES, dissenting:


¶ 31   Based upon the circumstances reflected herein, I believe this case is moot, and this appeal


should be dismissed. Inasmuch as my colleagues disagreed, and decided the merits of the appeal,


I dissent. In my view, there was sufficient evidence to support the circuit court’s order 


authorizing the involuntary administration of psychotropic medication, as allowed by the Mental


Health and Developmental Disabilities Code (405 ILCS 5/2-107.1(a-5) (West 2014)).


                                                 12 

                                     2018 IL App (5th) 150301

                                           NO. 5-15-0301

                                               IN THE

                                APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
______________________________________________________________________________

In re CHRISTOPHER C., Alleged to Be a             ) Appeal from the
Person Subject to the Involuntary Administration  ) Circuit Court of
of Psychotropic Medication                        ) Randolph County.
                                                  )
(The People of the State of Illinois, Petitioner- ) No. 15-MH-74
Appellee, v. Christopher C., Respondent-          )
Appellant).                                       ) Honorable Richard A. Brown,
                                                  ) Judge, presiding.
______________________________________________________________________________

Rule 23 Order Filed:          October 18, 2018
Motion ot Publish Granted:    November 16, 2018
Opinion Filed:                November 16, 2018
______________________________________________________________________________

Justices:            Honorable John B. Barberis, P.J.

                  Honorable James R. Moore, J., 

                  Concurring

                  Honorable Judy L. Cates, J.,

                  Dissenting

______________________________________________________________________________

Attorneys         Barbara A. Goeben, Staff Attorney, Veronique Baker, Director, Legal
for               Advocacy Service, Guardianship and Advocacy Commission, Metro East
Appellant         Regional Office, 4500 College Avenue, Suite 100, Alton, IL 62002
______________________________________________________________________________

Attorneys         Hon. Jeremy R. Walker, State’s Attorney, Randolph County Courthouse,
for               Chester, IL 62233; Patrick Delfino, Director, David J. Robinson, Acting
Appellee          Deputy Director, Chelsea E. Kasten, Staff Attorney, Office of the State’s
                  Attorneys, Appellate Prosecutor, Fifth District Office, 730 E. Illinois
                  Highway 15, Suite 2, P.O. Box 2249, Mt. Vernon, IL 62864
______________________________________________________________________________